Citation Nr: 1204336	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin rash, claimed as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II claimed as due to herbicide exposure.
  
3.  Entitlement to service connection for prostate disorder, initially claimed as prostate cancer, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The Veteran had active military service from November 1966 to November 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claims file was later transferred to the RO in New Orleans, Louisiana.

In August 2011, the Veteran presented testimony before the undersigned during a hearing at the RO.  A transcript of the hearing has been associated with the claims file.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a skin rash being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
  


FINDINGS OF FACT

1.  It is not shown that the Veteran set foot on land in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service.

2.  The medical evidence fails to relate the Veteran's diabetes mellitus to his period of service.

3.  The medical evidence fails to relate the Veteran's prostate disorder, characterized by elevated PSAs, to his period of service.

4.  The Veteran is not shown to have a current diagnosis of prostate cancer.


CONCLUSIONS OF LAW

1.  The criteria for service connection diabetes mellitus, type II, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5103, 5103A, 5107 ((West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection prostate disorder, initially claimed as prostate cancer, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5103, 5103A, 5107 ((West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in January 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed under 38 C.F.R. § 3.309(e).  Diabetes mellitus, type II, and prostate cancer are among the diseases listed under § 3.309(e) for which presumptive service connection is available based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

In this case, the Board finds that service connection for diabetes mellitus, type II, and a prostate cancer is not warranted on a direct or presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.   Upon review of the evidence of record, the Veteran's service treatment records show no treatment for diabetes mellitus, type II, prostate cancer or a prostate disorder during service.  The Veteran was not diagnosed with diabetes mellitus, type II, until 2004 and he has never been diagnosed with prostate cancer.  The Board acknowledges that he has received treatment for elevated PSA levels.  However, he does not allege, and the objective evidence of record does not demonstrate, any diagnosis of prostate cancer.   Moreover, there is no competent evidence linking his diabetes mellitus or any current prostate disorder directly to service.  See 38 U.S.C.A. § 1110;38 C.F.R. § 3.303.  There is also no evidence, either in the clinical records or his lay statements, of continuity of symptomatology dating back to service.  In fact, the Veteran has never advanced the theory of entitlement to direct service connection for diabetes mellitus, type II, and prostate cancer.

Rather, the Veteran alleges that his diabetes mellitus, type II, and alleged prostate cancer are attributable to exposure to herbicides while stationed in the United States and executing his duties as a vehicle maintenance technician.  With regard to presumptive service connection, as to the Veteran's alleged in-service herbicide exposure, the Board finds that the Veteran does not have "service in Vietnam," such that exposure to herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962, to May 7, 1975. 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In fact, on May 8, 2008, the Federal Circuit issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.

A Veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  In addition, the Federal Circuit held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal.  See Haas, supra; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).

In this case, there is no evidence of record indicating in-country service in Vietnam.  Indeed, in January 2009, the service department indicated that there was no evidence of service in Vietnam.  Moreover, the Veteran does not allege that he has in country service in Vietnam.  In fact, at his August 2011 hearing, he expressly denied ever setting foot in-country.  Accordingly, it cannot be presumed that the Veteran was exposed to an herbicide agent during active service.

Again, absent qualifying service in Vietnam and corroborating evidence of exposure to herbicides off shore, there is no basis for presumptive service connection for diabetes mellitus, type II, and prostate cancer due to herbicide exposure, including Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation to the Republic of Vietnam, which is not demonstrated in this case.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  Accordingly, the presumptive provisions of 38 U.S.C.A. § 1116 (for disabilities due to herbicide exposure) do not apply to this claim of entitlement to service connection for diabetes mellitus, type II, and prostate cancer, and service connection for such must be denied.

For the above reasons, the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002);  38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Service connection for diabetes mellitus, type II, and prostate cancer, to include as due to exposure to herbicides/Agent Orange must be denied.


ORDER

Service connection for diabetes mellitus, type II, is denied.
  
Service connection for prostate cancer is denied.


REMAND

The Veteran also alleges that he has a skin disability attributable to his period of military service, to include exposure to herbicides. 

As noted, the Veteran does not have in-country service in Vietnam.  Notwithstanding, an October 1970 Separation Examination Report indicates the presence of mild erythematous heat rash on the buttocks upon clinical evaluation.  Upon VA examination dated in May 2009, the Veteran reported an intermittent skin rash on his lower back.  At that time, there was no clinical evidence of a skin rash.  VA treatment records dated in June 2010 demonstrate treatment for onychomycosis and onychocryptosis.  

Given the Veteran's contentions that he has experienced a skin disorder intermittently since service, and given the notation of a history of rash on his separation examination, an examination should be arranged to determine the current nature and etiology of any skin disorders present.

Accordingly, the case is REMANDED for the following action:

1.   The AMC/RO should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for a skin disability.  After the Veteran has signed the appropriate releases, all outstanding treatment records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Schedule the Veteran for a VA dermatology examination to determine the nature and etiology of any current skin disability.  Any necessary tests or studies must be completed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner should note whether the Veteran currently has a skin disability.  If so, the examiner should indicate the percentage of the body affected, as well as the percentage of exposed areas affected.  

If a skin disorder is found, then, based on review of the pertinent medical history and with consideration of sound medical principles, the examiner should provide an opinion responding to the following: 

Is it at least as likely as not (50 percent or better probability) that any current skin disability is related to the Veteran's military service, to include the in-service diagnosis of mild erythematous heat rash? 

The examiner must explain the rationale for all opinions given.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

3.  Then, the AMC/RO is to re-adjudicate the claim of entitlement to service connection for a skin disability.  If it remains denied, the AMC/RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


